Citation Nr: 1026773	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1969.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO) 
which granted service connection for PTSD and assigned a 40 
percent evaluation effective October  28, 1997, the date of the 
Veteran's claim.  

The Board notes that the Veteran did not file a timely 
substantive appeal (VA Form 9) addressing the issue of 
entitlement to service connection for alcohol dependency, claimed 
as secondary to service-connected PTSD.  The issue of entitlement 
to service connection for alcohol dependency was not addressed in 
any subsequent supplemental statements of the case issued to the 
Veteran, nor was the issue certified on appeal.  Cf. Percy v. 
Shinseki, 23 Vet. App. 37, 45 (2009) (where the RO takes actions 
to indicate that the filing of a substantive appeal has been 
waived, the Board has jurisdiction to decide the appeal).  The RO 
took no action to indicate that the filing of a substantive 
appeal had been waived.  Therefore, the issue of service 
connection for alcohol dependency, claimed as secondary to 
service-connected PTSD, is not currently before the Board.  


FINDINGS OF FACT

1. Prior to November 19, 2003, the Veteran's PTSD is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to symptoms such as chronic depression and 
anxiety, sleep impairment, anxiety and panic attacks, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

2. From November 19, 2003, the Veteran's is shown to have total 
occupational impairment due to his PTSD.
 

CONCLUSIONS OF LAW

1. Prior to November 19, 2003, the criteria for a 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

2. From November 19, 2003, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In an October 1997 letter, VA informed the Veteran of the 
evidence necessary to substantiate his initial claim for service 
connection, evidence VA would reasonably seek to obtain, and 
information and evidence for which the Veteran was responsible.  

Subsequent VCAA notice letters informed the Veteran of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A June 2008 VCAA notice also provided the Veteran 
with the specific diagnostic criteria for rating PTSD.  Although 
this notice was received after initial adjudication of the 
Veteran's claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In that regard, the October 1997 letter 
addressed the Veteran's original application for service 
connection.  In December 2003, the RO awarded service connection 
for PTSD.  Therefore, the October 1997 letter served its purpose 
in providing VCAA notice and its application is no longer 
required because the original claim has been "substantiated."  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 
also 38 C.F.R. § 3.159(c)(4) (2009).  The Veteran has been 
afforded several comprehensive VA examinations during the course 
of the appeal.  As set forth in greater detail below, the Board 
finds that the VA examinations obtained in this case are adequate 
as the examinations were predicated on a review of the claims 
folder and medical records contained therein; include 
examinations of the Veteran; contain a description of the history 
of the disability at issue; document and consider the Veteran's 
complaints and symptoms; address the relevant rating criteria; 
and contain a discussion of the effects of the Veteran's service-
connected PTSD on the Veteran's daily activities.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met. 38 C.F.R. § 3.159(c)(4).  VA has provided 
the Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA notices.  
The Veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  



B.  Background and Evidence

A January 1998 VA examination included a review of the claims 
file and an interview and examination of the Veteran.  The 
Veteran was followed by VA for anxiety disorder, not otherwise 
specified.  His anxiety symptoms were treated with medication, 
but there was no history of outpatient psychotherapy.   The 
Veteran had been married and divorced three times.  He maintained 
a close relationship with his son from his first marriage.  The 
Veteran had been in receipt of Social Security income since 
January 1993, secondary to chronic pain and chronic pancreatitis.  
He worked part-time four to five hours per week delivering 
chemicals to supplement his income.  He lived alone in a duplex 
he was renting.  The Veteran reported problems with sleep.  He 
described himself as having few friends, but did attend church.  
He met friends daily for coffee and meals.  

A mental status examination shows that the Veteran's speech was 
logical and goal-oriented without evidence of formal thought 
disorder.  Mood was euthymic, and affect was slightly restricted 
but full range of affect was seen.  There was no evidence of 
suicidal ideation or psychotic features.  There was no gross 
defect in memory, insight, or judgment.  There were no 
obsessional ideation or ritualistic behaviors noted.   The 
Veteran was diagnosed with panic disorder without agoraphobic 
symptoms and alcohol dependency in remission times seven years.  
He had a GAF score of 68.  The VA examiner stated that he Veteran 
had some subtle PTSD symptomatology, including some triggered 
intrusive ideation and some avoidant behavior.   However, the VA 
examiner stated that his symptoms were subtle and did not fulfill 
the criteria for PTSD.  The examiner stated that the Veteran's 
history was highly suggestive of panic disorder with an onset in 
the mid 1970s.  

The Veteran submitted a May 1998 private psychiatric evaluation 
from Dr. D.S. for compensation and pension purposes.  The Veteran 
reported sleep difficulties.  He denied suicidal ideation and 
denied problems with memory or concentration.  He reported 
symptoms of depression, but his mood and stability were noted by 
the psychiatrist to be fairly good.  He spent his days in a 
fairly regular routine which involved arising in the morning, 
meeting with friends for coffee, and then meeting with friends 
again in the afternoon for coffee.  He lived alone in a duplex. 
His landlord took care of all the maintenance and up-keep chores.  
The Veteran did not pursue any volunteer initiatives, hobbies, or 
interests.  A mental status examination shows that the Veteran 
was neatly dressed and groomed.  Concentration and recall was 
described as good.  There was no psychomotor retardation.  The 
Veteran had limited range of affective expression.  
Intellectually, he appeared normal. Insight and abstract 
reasoning abilities were good.  Speech was appropriate.  Though 
somber, the Veteran did not appear to be exceptionally depressed.  

The Veteran's alcoholism was noted to be under control.  He was 
also noted to be on a fairly high maintenance dose of Xanax.  The 
psychiatrist stated that the Veteran's chronic pancreatitis with 
accompanying pain may contribute to a sense of depression.  Some 
PTSD symptoms were noted, including recurring anxiety, avoidance 
of stimuli, and sleep difficulty.  With consideration of all 
these factors, the Veteran was diagnosed with dysthymic disorder 
and generalized anxiety disorder.  The Veteran was assigned a GAF 
score of 50.  

Dr. D.S. indicated that the Veteran's MMPI might provide further 
insight into his personality pattern.  The Veteran's MMPI-2 
clinical profile was described as probably valid.  Test results 
were reviewed.  The psychiatrist stated that he most likely 
diagnosis for individuals matching the Veteran's profile was a 
somatoform disorder in a histrionic or paranoid personality; 
though he stated that the possibly of a paranoid disorder should 
also be considered.  

During a February 1999 RO and an August 1999 Board hearing 
associated with the Veteran's initial claim for service 
connection, the Veteran reported that he kept to himself and did 
not have many friends.  He did, however, meet every afternoon 
with a group for coffee.  He noted that most of the members of 
the group were Veterans, but not Vietnam Veterans.  

The Veteran submitted an April 2001 private psychiatric 
evaluation from Dr. E.H. for compensation and pension purposes.  
Dr. E.H.'s assessment was based on a review of the medical 
records and a phone interview with the Veteran.  The Veteran was 
diagnosed with PTSD and major depression.  He was noted to be on 
psychotropic medications.  He reported nightmares, sleep 
disturbance, few panic attacks, hypervigilance, and little social 
interaction.  The physician stated that the Veteran's recent 
memory was so poor he could not remember what he read, he 
misplaced things constantly, and he indicated that the Veteran's 
concentration was "nil".  The Veteran was noted to have 
depression.  Dr. E.H. stated that because of service-connected 
PTSD the Veteran was no longer capable of sustaining social or 
work relationships.  He stated that because of the Veteran's poor 
recent memory as a result of his PTSD, he was no longer capable 
of attention and concentration that he needed to work.

VA mental health treatment notes dated in November 1998, June 
1999, February 2000, August 2000, February 2001, February 2002, 
and March 2003 show that the Veteran was seen at VA for review of 
psychotropic medications with an established psychiatric 
diagnosis of generalized anxiety disorder.  The Veteran reported 
multiple PTSD symptoms.  Mental status examinations consistently 
reflect good grooming and speech that was clear, concise, goal 
directed and non-pressured.  The Veteran slept seven to eight 
hours a night.  His concentration was good and interest in 
activities was good.  The Veteran denied any thought of harm to 
others, harm to self, or suicidal ideation.  He did not show 
signs of hypomanic or manic behavior.  There were no significant 
signs of anxiety noted.  Insight and judgment were good.  Fund of 
knowledge was above average.  Mental status examinations dated 
from 1998 and 2001 show that the Veteran's mood was stable and 
the Veteran had reported that he was not depressed.  He reported 
occasional panic attacks, which were helped with medication and 
he had frequent nightmares.  The Veteran a diagnosis of 
generalized anxiety disorder and with signs and symptoms of PTSD.  
He was assigned a GAF score of 70 in June 1999; and was assigned 
a GAF score of 60 in February 2000, August 2000, and February 
2001.  A February 2001 VA mental health note shows that the 
Veteran reported that he continued to do reasonably well.  A 
February 2002 VA mental status examination shows that the Veteran 
endorsed symptoms of depression and anxiety.  He was assessed 
with a GAF score of 55 at that time.  A March 2003 VA mental 
status examination did not reflect any specific change in the 
Veteran's symptomatology.  The Veteran was assessed with a GAF 
score of 45 in March 2003.  

A September 2003 VA examination included a review of the claims 
file.  The Veteran arrived on time for his appointment.  He 
presented as moderately tense or anxious, but did not appear 
depressed.  He was neatly groomed and dressed.  He was slightly 
underweight and suffered from chronic pancreatitis with pain 
which was constant.  The Veteran's medical history was discussed 
in detail.  The VA examiner also discussed findings from the 
Veteran's most recent March 2003 VA mental health treatment note.  
The Veteran had lived alone in a duplex for more than 10 years.  
He reported that he had given up on women.  He had no problems 
with driving.  He reported that he kept his house clean and did 
laundry, cooking, and vacuuming.  He cooked for himself and went 
to the grocery store, but did not like to go when it was crowded.  
The Veteran stated that mostly he watched television.  He was a 
member of The American Legion and had one friend there whom he 
met for coffee.  He denied taking any trips or vacations, 
hobbies, interests, or other organizations.  He did not attend 
church, but watched televangelists on TV on Sundays.  He 
occasionally met his mother for a meal on Saturday mornings.  He 
had a couple of siblings nearby who he saw on holidays.  Most 
days, the Veteran stayed in his apartment, watched television, or 
sat outside if the weather was pleasant.  He read the newspaper.   
The Veteran took medication to help with sleep, but awoke 
frequently during the course of the night due to pain. He also 
had frequent nightmares which occurred two to five times per 
week.  The Veteran reported having symptoms related to anxiety, 
depression, and trouble with memory and concentration.  

A mental status examination shows that the Veteran appeared 
mildly guarded, anxious and tense.  His speech was otherwise 
logical and related with no indication of hallucinations, 
delusions, or formal thought disorder.  The Veteran did not 
appear depressed, but was rather in pain and tense.  There were 
no obsessions or compulsions noted.  The Veteran was focused on 
his health problems.  He was oriented in three spheres.  He 
complained of problems with memory and concentration, but both 
appeared adequate for purposes of the interview.  He had mild 
sleep disturbance.  The Veteran was not diagnosed with PTSD at 
that time, but was diagnosed with generalized anxiety disorder, 
alcohol dependency in sustained remission, and adjustment 
disorder with depressed mood.   The Veteran had a GAF score of 
58. 
In a December 2003 addendum, after a review of additional 
information about the Veteran's stressors, the September 2003 VA 
examiner revised his diagnosis to PTSD, to replace generalized 
anxiety disorder.  Specifically, the Veteran had a revised 
diagnosis of PTSD, alcohol dependency in sustained remission, and 
adjustment disorder with depressed mood.  The Veteran had a GAF 
score of 58.  The VA examiner stated that approximately one half 
of the social and industrial impairment signified by the 
Veteran's GAF may be properly attributed to PTSD, with residuals 
attributable to other nonservice-connected disabilities.  He 
further opined that it was less likely than not that the 
Veteran's alcohol dependency was caused or aggravated by PTSD. 

November 2003 and June 2005 VA treatment notes show that the 
Veteran continued to be seen for medication management.  The 
Veteran's mental status examinations show that appearance, 
thought process, association, thought content, insight, and 
judgment, and fund of knowledge were within normal limits.  
Mental status examinations also reflect continuing depression and 
anxiety.  On November 19, 2003, the Veteran was assigned a GAF 
score of 40.  The June 2005 note shows that the Veteran continued 
to be assessed with a GAF score of 40.

VA mental health notes dated in September 2006, April 2007, and 
July 2008, January 2009, and July 2009 show that the Veteran's 
mood appeared to be stable or depressed at times.  He reported 
periods of anxiety.  Mental status examinations were otherwise 
within normal limits.  The Veteran had a GAF score of 40.   

A November 2007 VA examination included a review of the claims 
file.  The VA examiner discussed the Veteran's medical history.  
The Veteran continued to live by himself.  He had a couple of 
cats.  He did not have a significant other. He talked to his son 
in Wisconsin weekly and indicated that they were close.  The 
Veteran reported difficulties with memory and concentration and 
described incidents of forgetfulness.  The Veteran's daily 
activities included arising at 6:00 A.M. and watching CNN until 
8:00 A.M.  He then went to a coffee shop owned by a friend.  He 
was let in prior to opening so he could sit there undisturbed.  
The Veteran then went home and watched TV for most of the day.  
He talked on the phone with his mother daily.  The Veteran 
indicated that aside from talking to his mother daily and talking 
to his brother and his son, his only social contact was with his 
friend who owned a coffee shop.  

A mental status examination shows that grooming and hygiene were 
good.  The Veteran was alert, responsive, and conversed easily.  
Responses were appropriate.  Attention and concentration appeared 
adequate for everyday conversation and there was no obvious 
evidence of his reported troubles with attention and 
concentration.  Thought processes were clear, coherent, and goal 
directed.  The Veteran denied hallucinations, delusions, and 
suicidal or homicidal ideation.  Fine and gross motor skills were 
intact.  Speech was normal.  The Veteran was taking medication 
for depression and anxiety.  He reported symptoms of depression.  
He denied significant problems with generalized anxiety, but 
reported a history of panic attacks.  He had not experienced 
these in quite sometimes, as he did not go out in public.  Affect 
was restricted and congruent with his mildly depressed mood.  He 
did not appear overly anxious.  Insight was good.  The Veteran 
did not appear to exaggerate symptomatology or distort facts.  
The Veteran's attention, immediate memory and long-term recall 
were determined to be adequate based on testing.  Knowledge and 
general factual information was good.  Tasks measuring abstract 
thinking and reasoning were performed adequately.  The Veteran's 
judgment was assessed as fair to good.  The Veteran's PTSD 
symptoms included problems with sleep, nightmares, and avoidance 
behavior.  The Veteran was diagnosed with PTSD, alcohol 
dependence in sustained remission, and depression, not otherwise 
specified (NOS).  He had a GAF score of 57. 

The VA examiner stated, based on the Veteran's report as well as 
his records, that the Veteran's current level of functioning was 
consistent with his functioning as of his last 2003 VA 
examination.  The Veteran continued to live independently in a 
stable environment.  He managed self-care and daily living tasks 
adequately and continued to maintain relationships with family 
members.  PTSD did not appear to have significantly exacerbated 
in the past four years in regard to occupational and social 
functioning.  The VA examiner stated that there appeared to be 
reduced reliability and productivity due to the Veteran's signs 
and symptoms.   The Veteran continued to struggle with 
socialization and being around others, but not to the point of 
completely isolating himself.  The Veteran's guardedness and 
mistrust of others would limit his ability to endure 
relationships with others in the workplace.  Aside from his 
family, the Veteran's social network was small.  The Veteran 
continued to experience nightmares.  Memory and concentration 
continued to be problematic; however, examples of this mentioned 
appeared benign and the Veteran performed well enough on his 
present mental status examination.  The cognitive inefficiency 
the Veteran mentioned likely resulted from a combination of PTSD 
and depression, with neither one contributing significantly more 
than the other.  Nonetheless, the VA examiner stated that the 
Veteran's distractibility would prove a hindrance in the 
workplace.  The Veteran symptoms did not appear to have 
significantly worsened since the Veteran's last examination.  
Depression would interfere with socialization and employability 
in that motivation, concentration, drive, and fortitude were 
lessened.  Depression and PTSD were noted to be mutually 
exacerbating disorders and it did not appear possibly to 
definitively differentiate to what degree one caused or 
exacerbated the other.  

The Veteran submitted a letter from his VA psychiatrist in 
support of his claim, dated in September 2008.  The VA 
psychiatrist stated that the Veteran continued to be treated at 
VA for PTSD and generalized anxiety disorder.  The Veteran 
consistently reported periods of intense anxiety as well as other 
signs and symptoms of PTSD.  The Veteran had reported 
experiencing three to four panic attacks a week.  The Veteran's 
GAF score remained at 40 for an extended period of time, 
reflecting major impairment in interactions with others, with 
mood, and an inability to work. 

A May 2009 VA examination included a review of the claims file.  
The Veteran presented as mildly anxious.  He made good eye 
contact and was able to elaborate on his remarks.  Findings from 
the Veteran's November 2007 VA examination were discussed.  The 
Veteran reported that he continued to have panic attacks.  The 
September 2008 letter from the Veteran's VA psychiatrist was 
discussed.  The VA examiner indicated that from 1999 to 2009, VA 
treatment notes documented a downward trajectory to the Veteran's 
functioning over the years, as attested to by his VA 
psychiatrist.  The VA examiner noted that this took into account 
the combined effects of the Veteran's service-connected PTSD and 
nonservice-connected psychiatric disabilities.  Findings from the 
Veteran's most recent VA mental health note were discussed.  The 
VA examiner noted that the Veteran's line up of medications and 
dosages had not changed. 

The Veteran remained living alone with his two cats.  He reported 
no relationships in many years.  The Veteran did not have panic 
attacks while driving.  He did his own housekeeping and cleaning, 
shopped for groceries and cooked meals at home.  The Veteran 
noted that he went to the grocery store on off-hours to avoid 
people.  The Veteran had one friend, the owner of a coffee shop 
whom he chatted with in the early morning prior to opening.  The 
Veteran visited with his mother, and met her for breakfast at a 
restaurant sometimes.  He also kept in touch with his son.  The 
Veteran had taken no trips or vacations, and had no hobbies or 
interests.  He mentioned only watching TV and carrying for his 
cats.  The Veteran's daily routine had not changed since his last 
examination.  The Veteran continued to have nightmares several 
times a week.  He slept between five and seven hours a night.  
The Veteran avoided people generally and did not like crowds.  In 
looking at other symptoms of anxiety or panic, the Veteran stated 
that he sometimes saw movement in the corner of his visual field 
and he tended to worry excessively.  The Veteran reported having 
panic attacks approximately three times a week triggered by 
something such as the doorbell ringing or phone ringing.  He 
stated that during an attack, he was sweaty, short of breath, 
shaky, and was unable to talk.  The Veteran denied suicidal 
ideation or intent, but reported crying frequently, especially 
when his cat died.  The Veteran had frequent low moods and low 
energy level.  With respect to memory and concentration, the 
Veteran was administered a mini-mental status examination on 
which he made no errors.  The results were discussed by the VA 
examiner.  The Veteran showed no gross impairment, but 
subjectively reported that he had a tendency to forget things. 
This was interpreted as a minor memory difficulty, not extreme 
with regard to impairment.  

A mental status examination reflected mild anxiety.  The 
Veteran's speech was logical and related with no indication of 
delusions, hallucinations, or formal thought disorder.  There was 
no flight of ideas, and no loosening of associations.  No 
obsessions or compulsions were listed.  The Veteran's memory and 
concentration were adequate and there was no indication of gross 
cognitive impairment.  The Veteran had sleep difficulties 
characterized by nightmares.  

The VA examiner opined that the level of social and industrial 
impairment specifically associated with the Veteran's service-
connected PTSD would appear to be about the same as what was seen 
at the time of his last VA examination.  The Veteran did not 
appear to be showing an increase in impairment over 2007.  The VA 
examiner found that the Veteran would have occasional decrease in 
work efficiency or intermittent periods of inability to perform 
occupational tasks due to signs and symptoms of PTSD.  But the 
Veteran was noted to generally function satisfactorily with 
regard to routine behavior, self care, and conversation.  The 
examiner stated, for example, if the Veteran were to work in 
close quarters with others on a team basis, it was likely that 
his stress tolerance would be exceeded and his PTSD symptoms 
would interfere with his workplace efficiency.  The Veteran did 
not show gross cognitive impairment.  He had reasonably good 
cognitive functioning and was well able to access information 
from his memory.  He did continue to meet the criteria for 
generalized anxiety disorder.  The Veteran was reporting a fairly 
full spectrum of depressive symptoms and continued to meet the 
criteria for depressive disorder, not otherwise specified.  The 
VA examiner stated that the combined effects of the Veteran's 
service-connected and nonservice-connected mental disorders had 
been characterized by the Veteran's VA psychiatrist as 
sufficiently severe, that he would have to be regarded as 
unemployable.  The VA examiner stated that he tended to concur 
with the VA psychiatrist's findings.  The VA examiner found, 
however, that the Veteran was not unemployable solely due to his 
service-connected mental disorders.  The Veteran was diagnosed 
with generalized anxiety disorder, PTSD, and depressive disorder, 
not otherwise specified.  He had a GAF score of 55. 

C.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In the present case, the 
Board finds that a staged rating is warranted. 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent disability rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating is assigned total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, or for the veteran's own 
occupation or name.  Id.

In applying the above criteria, the Board notes that when it is 
not possible to separate the effects of the service-connected 
disability from a nonservice-connected disability, such signs and 
symptoms shall be attributed to the service-connected disability.  
See 38 C.F.R. § 3.102 (2009); Mittleider v. West, 11 Vet. App. 
181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 4.130, a 
rating specialist is not restricted to the symptoms provided 
under the diagnostic code, and should consider all symptoms which 
affect occupational and social impairment, including those 
identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to those listed in 
that diagnostic code, the appropriate, equivalent rating is 
assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
GAF scores from 71 to 80 reflect transient symptoms, if present, 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family arguments); resulting in no 
more than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind school work).  DSM-
IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Id.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsession rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, inability to keep a job).  Id. GAF scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood (e.g., a 
depressed patient who avoids friends, neglects family, and is 
unable to do work).  Id.  GAF scores ranging from 21 to 30 
reflect behavior that is considerably influenced by delusions or 
hallucinations, or serious impairment, in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home, or friends).  Id.

VA and private treatment records and VA and private examinations 
show that the Veteran has had primary diagnoses of PTSD and 
generalized anxiety disorder.  The Veteran also has a history of 
alcohol dependence in sustained remission.  In 2003 the Veteran 
was diagnosed with adjustment disorder with depressed mood, and 
in 2007 the Veteran was diagnosed with depressive disorder, not 
otherwise specified. Medical records show that the majority of 
the Veteran's GAF scores ranged from 40 to 60.  The Veteran was 
treated with multiple medications, but did not attend 
psychotherapy sessions.  

The RO assigned a 40 percent rating for PTSD based on a December 
2003 addendum to the September 2003 VA examination, which 
indicated that approximately one half of the Veteran's social and 
industrial impairment signified by his GAFs was attributable to 
PTSD.  The Board may differentiate between the Veteran's 
symptomatology attributable to his nonservice-connected 
psychiatric disabilities versus service-connected PTSD where 
medical evidence of record clearly makes such a distinction.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Further, the Board 
emphasizes that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  See 38 C.F.R. § 4.3 (2009).  
Although the December 2003 addendum separated out the Veteran's 
symptomatology as due to his service-connected PTSD, the 
remaining psychiatric evaluations of record fail to make such a 
distinction.  The Board also finds it notable that in the 
December 2003 addendum, the VA examiner revised his prior 
diagnosis, replacing the former diagnosis of generalized anxiety 
disorder with PTSD.  It appears from this revision, that the 
Veteran's anxiety symptoms are related to PTSD.  A November 2007 
VA examiner found that the Veteran's depression and PTSD were 
noted to be mutually exacerbating disorders and it did not appear 
possible to definitively differentiate to what degree one caused 
or exacerbated the other.  The Veteran did not have a separate 
diagnosis of generalized anxiety disorder at that time.  In a 
September 2008 statement, the Veteran's VA physician indicated 
that the Veteran had consistently reported periods of intense 
anxiety as well as other signs and symptoms of PTSD, and he noted 
that panic attacks are manifested in PTSD as well as generalized 
anxiety disorder.  The Board also notes that the Veteran's 
nonservice-connected alcohol dependency has been in remission 
during the entire course of the appeal and does not appear to 
affect his psychiatric presentation.  In light of the varying 
diagnosis related to the Veteran's symptoms of anxiety and 
depression, and in light of medical evidence which relates these 
symptoms to PTSD; the Board will resolve any reasonable doubt on 
this point in the Veteran's favor, and consider symptoms relating 
to anxiety and depression as a component of the Veteran's PTSD.   

Prior to November 19, 2003

Prior to November 19, 2003, medical evidence of record shows that 
the Veteran's PTSD results in occupational and social impairment 
with reduced reliability and productivity.  His symptomatology 
includes chronic depression and anxiety, sleep impairment and 
nightmares, anxiety and panic attacks, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  These symptoms have 
been consistently reported during VA examinations, private 
evaluations, and in VA mental health treatment notes during the 
course of the appeal.  The Board finds that the Veteran's PTSD 
symptomatology is most consistent with a 50 percent evaluation 
for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Mental status examinations dated prior to November 19, 2003, 
consistently show that the Veteran was oriented in all three 
spheres, his hygiene and grooming were adequate. There was no 
evidence of hallucinations, delusions, obsessional or ritualistic 
behaviors, or suicidal or homicidal ideation.  Although the 
Veteran reported difficulty with concentration or memory, 
specifically with forgetting things; objective evidence of record 
shows that concentration and memory were adequate and intact on 
objective testing.  

Prior to November 19, 2003, the Veteran's GAF scores ranged from 
30 to 70, reflecting a wide range of severity of PTSD symptoms, 
from mild symptoms to an inability to function in almost all 
areas.  See DSM-IV at 46-47.  The Board finds, however, that the 
majority of the Veteran's GAF scores during this time, ranging 
from 50 to 60, reflect moderate symptoms and/or moderate 
difficulty in social or occupational functioning or serious 
symptoms and/or any serious impairment in social, occupational or 
school functioning.   Id.  The Board finds that the Veteran's GAF 
scores, indicating moderate to serious impairment in social or 
occupational functioning prior to November 19, 2003, are 
consistent with a higher 50 percent rating for PTSD, based on the 
medical evidence of record.

The Board notes that an April 2001 private psychiatric evaluation 
from Dr. E.H. reflects poor recent memory as a result of his 
PTSD, and he found that the Veteran was not capable of attention 
and concentration needed for work.  He also found that the 
Veteran was no capable of sustaining social or work 
relationships.  
The Veteran was assigned a GAF score of 30.  In that regard, a 
GAF score ranging from 21 to 30 reflects behavior that is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
, or inability to function in almost all areas (e.g., stays in 
bed all day, no job, home, or friends).  

The Board finds that the severity of the symptomatology described 
by Dr. E.H. and the assigned GAF score of 30 is highly 
inconsistent with the Veteran's presentation during other mental 
health evaluations, and his presentation as shown by the medical 
record in general at that time period.  Although Dr. E.H. deemed 
the Veteran incapable of sustaining social relationships, in the 
same report, it was noted that the Veteran still met with his 
friends several times a week.  At no point in time during the 
course of the appeal has the Veteran endorsed delusions, 
hallucinations, incoherence in speech, grossly inappropriate 
behavior, suicidal preoccupation, or an inability to function in 
almost all areas such as staying in bed all day, no job, home, or 
friends as described for a GAF score of 30.  February 2001 and 
February 2002 VA mental health treatment notes indicate a much 
higher degree of functionality both before and after the time of 
Dr. E.H.'s April 2001 evaluation.  February 2001 and February 
2002 mental status examinations were within normal limits with 
the exception of the Veteran's mood and affect.  The Veteran was 
seen approximately once a year at that time for medication 
management related to generalized anxiety disorder and PTSD.  He 
had GAF scores of 55 and 60 indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
Dr. E.H.'s April 2001 evaluation does not provide probative 
evidence with respect to the severity of his PTSD symptomatology 
as his findings are inconsistent with the objective medical 
evidence of record at that time.  

The Board continues to find that a 50 percent rating for PTSD is 
warranted prior to November 19, 2003, based on the Veteran's 
overall disability picture.  
 
A 70 percent evaluation is not warranted where the Veteran's PTSD 
was not shown to result in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms described 
for a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  Although the Veteran is shown to have deficiencies 
in mood and he would likely have deficiencies in work or school 
due to his social impairment, prior to November 19, 2003, the 
Veteran was not shown to have deficiencies in most areas noted 
above.  VA examinations show that the Veteran had maintained good 
family relationships.  The Veteran's mental status examinations 
show that his judgment and thinking were good.  With the 
exception of some difficulty in adapting to stressful 
circumstances; the Veteran is not shown to present with any other 
symptomatology described for a higher 70 percent evaluation.  
Mental status examinations show that the Veteran did not endorse 
symptoms of suicidal ideation or obsessional rituals.  The 
Veteran's speech was normal and his thought processes were 
logical.  Although the Veteran had chronic anxiety and 
depression, he did not have near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively.  The Veteran lived alone, however, he was able 
to maintain his activities of daily living and functioned 
independently, appropriately, and effectively with hygiene, 
cleaning, cooking, and other household duties.  There was no 
evidence of impaired impulse control, spatial disorientation, or 
neglect of personal appearance and hygiene.  The Veteran had few 
social relationships; however, he did not demonstrate and 
inability to establish and maintain effective relationships.  In 
1998, the Veteran was meeting daily with a group for coffee.  The 
Veteran's social relationships decreased during the course of the 
appeal, but he did have at least one friend who owned a coffee 
shop whom he continued to maintain social contact with.  He 
maintained his family relationships throughout the course of the 
appeal.  The Board finds that prior to November 19, 2003, the 
Veteran's overall disability picture is not consistent with a 
higher 70 percent evaluation for PTSD.  

Prior to November 19, 2003, the Veteran's PTSD is not shown to 
result in total occupational and social impairment to warrant a 
100 percent evaluation for PTSD.  The Veteran has not been 
employed during the course of the appeal; however, the medical 
evidence of record, to include SSA medical records, show that the 
Veteran has been deemed to be totally disabled due to 
pancreatitis and chronic pain.  As the Board has already 
discussed above, evidence of record does not reflect total social 
impairment due to PTSD, and the Veteran maintained his family 
relationships throughout the course of the appeal.  The Board 
further notes that the Veteran is not shown to exhibit 
symptomatology as indicated for a 100 percent rating for PTSD.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, prior to November 19, 2003, the Veteran's PTSD has not 
been shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities.  As shown 
in the discussion above, the Veteran's symptomatology and the 
severity of such symptomatology is clearly contemplated by the 
rating criteria as provided under Diagnostic Code 9411.  The 
Veteran's disability has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  Thus, the Board finds 
that the requirements for referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

From November 19, 2003

From November 19, 2003, the Veteran is shown to have total 
occupational impairment, due to his PTSD symptoms.  

A September 2008 letter from the Veteran's VA physician shows 
that PTSD and generalized anxiety disorder resulted in major 
impairment in interactions with others, with mood, and an 
inability to work.  The VA physician indicated that the Veteran's 
periods of intense anxiety were signs and symptoms of PTSD.  He 
indicated that the Veteran's GAF score had remained at 40 for an 
extended period, reflecting major impairment in interactions with 
others and inability to work.  

VA mental health notes completed by the same VA physician shows 
that the Veteran's GAF scores slowly declined during the course 
of the appeal.  The Veteran was first assessed with a GAF score 
of 40 in November 19, 2003.  From that time, the Veteran was 
consistently assessed with a GAF score of 40 by his treating VA 
physician.  (See VA mental health notes dated in June 2005, 
September 2006, April 2007, and July 2008, January 2009, and July 
2009.)  

The Board notes that clinical treatment records dated prior to 
November 19, 2003, did not show findings consistent with a 100 
percent schedular rating, but instead his GAF scores represented 
a gradual decline in the Veteran's psychological, social, and 
occupational functioning.  See DSM-IV.  The Veteran's same VA 
physician had assigned a GAF score of 70 in June 1999; 60 in 
February 2000, August 2000, and February 2001; 55 in February 
2002, and 45 in March 2003.  Further, as the Board has already 
discussed above, the Veteran's PTSD symptomatology shown prior to 
November 19, 2003, was not consistent with a 100 percent 
schedular rating.  

Although a May 2009 VA examiner found that the Veteran was not 
unemployable solely due to his service-connected mental disorder, 
the VA examiner found that the Veteran was unemployable due to a 
combination of his service-connected and non-service connected 
mental disorders.  The VA examiner found, specifically, that the 
Veteran met the criteria for generalized anxiety disorder and 
depressive disorder, NOS, both of which he noted were nonservice-
connected disabilities.  However, as the Board has already 
discussed above, there is probative medical evidence of record 
that indicates that the Veteran's generalized anxiety disorder 
and depressive disorder are related to his PTSD.  See 38 C.F.R. § 
3.102 (2007); Mittleider v. West, 11 Vet. App. 181 (1998).  
Though there appears to be some difference of opinion in this 
regard, resolving the benefit of the doubt in favor of the 
Veteran, the Board has attributed the demonstrated psychiatric 
symptomatology to his service-connected PTSD.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2009).  

The September 2008 letter from the Veteran's VA physician shows 
that he is unable to work due to PTSD and generalized anxiety 
disorder, and May 2009 VA examiner's opinion shows that the 
combined effect of the Veteran's PTSD, generalized anxiety 
disorder, and depressive disorder NOS renders him unemployable.  
The May 2009 VA examiner also noted that there appeared to be a 
downward trajectory in the Veteran's functioning over the years 
as attested to by the Veteran's VA treating physician although he 
attributed such to service-connected and nonservice-connected 
mental disorders.  The Board finds that the earliest 
ascertainable date, in which evidence of record shows that the 
Veteran had total occupational and social impairment due to his 
PTSD was on November 19, 2003, when the Veteran was initially 
assessed with a GAF score of 40 by his VA physician.  This 
finding is supported by the VA physician's September 2008 letter, 
in which he reasoned that the Veteran's had remained at 40 for an 
extended period, reflecting major impairment in interactions with 
others and inability to work.  It is further supported by the May 
2009 VA examiner's assessment, in which he noted a downward 
trajectory in the Veteran's functioning over the years.  The 
Veteran's GAF score as shown by his VA treatment records, 
remained at 40 since November 19, 2003, though the Board notes 
that VA examinations completed subsequent to November 19, 2003 
reflect higher GAF scores.  Resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that Board finds that from 
November 19, 2003, the Veteran is shown to have total 
occupational impairment, due to his PTSD symptoms.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2004).  
The Board finds that from November 19, 2003, the criteria for a 
100 percent evaluation for PTSD has been met.  

C.  Conclusion

Prior to November 19, 2003, the Board concludes that the evidence 
supports a 50 percent rating for PTSD.  From November 19, 2003, 
the Board concludes that the evidence supports a 100 percent 
rating for PTSD.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt.


	



ORDER

Prior to November 19, 2003, a 50 percent rating, but no more, is 
granted for PTSD subject to the law and regulations governing the 
payment of monetary benefits. 

From November 19, 2003, a 100 percent rating is granted for PTSD 
subject to the law and regulations governing the payment of 
monetary benefits. 




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


